DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. 
Regarding claim 9, the applicant asserts that there is nothing indefinite about the claim. Specifically, the applicant asserts that although the echoes are from the waves, the echoes being processed obviously can include objects that are not exclusively from the waves. The examiner respectfully disagrees. Nowhere in the claim is it disclosed that the echo received by the receiver includes other objects that are not exclusively from the waves that were transmitted or the echo received by the receiver. As claimed, the unnecessary target object is in the echo signal received by the receiver, but it is not clear as to how it is other than the wave because if it is other than the wave, where did it come from?
The applicant further asserts that the target object is something present in the echo. The examiner does agree with the fact that the target object is something in the echo. However, it is unclear as to whether a target object detected in the echo is distinct from an unnecessary target object that is a target object other than the wave (i.e., is the unnecessary target object a target object that is distinct from a target object that is detected from transmitting the wave and receiving an echo?). The echo received is a reflection of the transmitted wave, and if the unnecessary target object is detected 
Regarding claim 1, the applicant asserts that Wada fails to disclose or suggest “the signal processing device is configured to integrate echo intensity indicated by each sampling point that constitutes each of the frequency spectrums. Specifically, the applicant asserts that in Wada, the integration calculates the sum of received signals observed at the same observation area but at different time, which in contrast to frequency analysis of the echoes from the waves included in a plurality of analysis areas set within the detection area…, as recited in the claim. The examiner respectfully disagrees. Wada discloses integration multiple measurements at different altitudes in the zenith direction (fig. 7), thus indicating a plurality of analysis areas within a detection area because the claim does not specify what constitutes the plurality analysis areas set within a detection area. Therefore, signals measured in the zenith direction of the altitude as shown if fig. 7 constitutes analysis areas set within a detection area.    


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “…detect an unnecessary target object that is a target object other than the wave, based on the echo received by the receiver.” The limitation is unclear because the echo is a reradiated signal/wave from a target object, but the claim limitation seems to suggest that the unnecessary target object is from some wave other than the received wave when the claim seems to suggest only one received wave from the target object.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al 20020005798 (hereinafter Wada).
Regarding claim 1, Wada discloses a signal processing device configured to process echoes from waves included in a detection area (see fig. 7), comprising;
processing circuitry (S31, see fig. 7, [0041]) configured to carry out a frequency analysis of the echoes from the waves included in a plurality of analysis areas set within the detection area, respectively, and generate frequency area spectrums for the plurality of analysis areas, respectively (FFT process for received signals from radar measurements taken at different elevations (~CAPPI output), see figs. 7 and 8, [0041], [0045]),
integrate echo intensity indicated by each sampling point that constitutes each of the frequency area spectrums while unifying directions included in coordinates of the frequency area spectrum, and generate an integrated frequency area spectrum (frequency spectrum integrating process S32 of spectrum derived from radar measurements taken at different altitude, see figs. 7 and 8, [0009]-[0010], [0041]), and
calculate wave information that is information related to the waves included in the analysis areas based on the integrated frequency area spectrum, respectively (S33, S34, see fig. 7, [0041]-[0047]).
	Regarding claim 7 as applied to claim 1, Wada further discloses wherein the processing circuitry has a wave component extracting module configured to extract a 
	Regarding claim 8, Wada discloses a radar apparatus (see fig. 1, [0008]-[0010], [0023], [0025]), comprising: a transmitter configured to transmit a transmission wave (see fig. 1, [0008]-[0010], [0023], [0025]); a receiver configured to receive an echo obtained by the transmission wave transmitted from the transmitter being reflected on a wave and coming back (see fig. 1, [0008]-[0010], [0023], [0025]); and 
the signal processing device of claim 1 configured to process the echo received by the receiver (see figs. 1 and 7, [0041]).
	Regarding claim 9 as applied to claim 8, Wada further discloses an unnecessary target object detecting module configured to detect an unnecessary target object that is a target object other than the wave, based on the echo received by the receiver (see figs. 1 and 7, [0023], [0028], [0041]-[0042]).
	Regarding claim 10, Wada discloses a signal processing device configured to process echoes of radar pulses from waves on a body of water included in a detection area (see figs. 7 and 8), comprising: 
processing circuitry (S31, see fig. 7, [0041]) configured to perform a frequency analysis of the echoes from the waves included in a plurality of analysis areas within the detection area, respectively, and generate frequency area spectrums for the plurality of analysis areas, respectively (FFT process for received signals from radar measurements taken at different elevations (~CAPPI output), see figs. 7 and 8, [0041], [0045]),

detect a physical property of the waves included in the analysis area via calculation of wave information that is information related to the physical property of the waves based on the integrated frequency area spectrum, respectively (S33, S34, see fig. 7, [0041]-[0047]).
	Regarding claim 16 as applied to claim 10, Wada further discloses wherein the processing circuitry is configured to extract a wave component resulting from echoes of radar pulses from waves from each of the plurality of analysis areas, and 
perform a frequency analysis of the wave component to generate the respective frequency area spectrums (S31, see fig. 7, [0041]).
	Regarding claim 17, Wada discloses a radar apparatus (see fig. 1, [0008]-[0010], [0023], [0025]), comprising: 
a transmitter configured to transmit a transmission wave (see fig. 1, [0008]-[0010], [0023], [0025]);
a receiver configured to receive an echo obtained by the transmission wave transmitted from the transmitter being reflected on a wave and coming back (see fig. 1, [0008]-[0010], [0023], [0025]); and
the signal processing device of claim 2 configured to process the echo received by the receiver (see figs. 1 and 7, [0041]).
claim 18, Wada discloses a method implemented with processing circuitry (S31, see fig. 7, [0041]) of processing echoes of radar pulses from waves on a body of water included in a detection area, the method comprising:
performing a frequency analysis of the echoes from the waves included in a plurality of analysis areas within the detection area, respectively, and generating frequency area spectrums for the plurality of analysis areas, respectively (FFT process for received signals from radar measurements taken at different elevations (~CAPPI output), see figs. 7 and 8, [0041], [0045]),
integrating echo intensity indicated by each sampling point that constitutes each of the frequency area spectrums white unifying directions included in coordinates of the frequency area spectrums, and generating an integrated frequency area spectrum (frequency spectrum integrating process S32 of spectrum derived from radar measurements taken at different altitude, see figs. 7 and 8, [0009]-[0010], [0041]), and
detecting a physical property of the waves included in the analysis area by calculating with the processing circuitry wave information that is information related to the physical property of the waves based on the integrated frequency area spectrum, respectively (S33, S34, see fig. 7, [0041]-[0047]).
	Regarding claim 19, Wada discloses a non-transitory computer storage medium having computer readable instructions stored therein that when executed by processing circuitry (S31, see fig. 7, [0041]) executes a method of processing echoes of radar pulses from waves on a body of water included in a detection area, the method comprising:

integrating echo intensity indicated by each sampling point that constitutes each of the frequency area spectrums while unifying directions included in coordinates of tire frequency area spectrums, and generating an integrated frequency area spectrum (frequency spectrum integrating process S32 of spectrum derived from radar measurements taken at different altitude, see figs. 7 and 8, [0009]-[0010], [0041]), and
detecting a physical property of the waves included in die analysis area by calculating with die processing circuitry wave information that is information related to the physical property of the waves based on the integrated frequency area spectrum, respectively (S33, S34, see fig. 7, [0041]-[0047]).
Allowable Subject Matter
Claims 2-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648